UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2011 Investment Adviser Thunderstorm Mutual Funds LLC 101 Federal Street, Suite 1900 Boston, Massachusetts 02110 Phone: 1-877-374-3888 www.thunderstormvalue.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 8 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 12 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENTS OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 19 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Dear Fellow Shareholder, Thunderstorm Value Fund (the “Fund”) returned 10.18% for the first six months of fiscal 2011, compared with a gain of 15.03% for the Standard & Poor’s 500 Index (“S&P 500”).Both figures are total returns including reinvested dividends from November 30, 2010 through May 31, 2011. The Fund underperformed the S&P 500 in large part because of disappointing performance of its Asian holdings and its gold mining stocks.Nevertheless, I plan to stick with both of these groups.Asia has shown more rapid economic growth than the U.S. in the past five years, and I believe it will grow faster than the U.S. in the next five years.Asian countries generally have smaller sovereign deficits than the U.S. (measured as a percent of gross domestic product) and generally have younger populations. As for gold mining stocks, I believe they will benefit from weakness in the U.S. dollar, due to the large budget deficits the U.S. has run in the past two years and the likelihood of continuing deficits in the next three to four years.The spot price of gold has already moved up substantially.It rose 57% in the two years through May 2011.I am inclined to believe there may be further increases, as I expect gold to hold its purchasing power better than the dollar.While gold has done well lately, gold mining stocks have not.For example, in the six months through May 2011, the spot price of gold increased nearly 11% while the stock price of Newmont Mining Corp. declined more than 3%.I expect the marketplace to rectify this dichotomy.Both sovereign wealth funds and exchange-traded funds want to own physical gold.This should be beneficial, in my view, to gold producers.We are holding positions in Newmont, Kingsgate Consolidated Ltd. of Australia, and Highland Gold Mining Ltd., which is based in London and mines for gold in Russia. While our performance relative to market indices in the fiscal first half was disappointing, our performance on an absolute basis was pleasing.I am happy when shareholders see a total return of 10 percent in half a year. The Fund’s Philosophy The Fund adheres to a philosophy with three basic tenets: value, opportunism, and patience. We call ourselves a value fund because we seek to buy stocks that are bargains.Generally, we want stocks that are out of favor with investors, and that we think have prospects better than the majority believes.We rely on certain time-tested indicators of value, seeking to buy stocks that sell for below-market valuations as measured by a company’s price/earnings ratio, price/sales ratio, price/book ratio, or a combination of the three. We are opportunistic in that we try to go where the values are.At least half our portfolio will always be in the United States, because that is the market we know best.But we are by no means limited to U.S. equities.We also buy stocks in Europe, Australia, and Asia.In addition to being opportunistic geographically, we can buy stocks of any size, from quite small to extremely large.One more sense in which we are opportunistic is that we buy the stocks of what we consider good companies when they are depressed by bad news – adverse developments that we regard as real but temporary. We aim to be patient investors.Value stocks often need time to ripen – time for a company that has problems to fix them, time for weak competitors to fall by the wayside, and time for investors to change their mood or their point of view.In 2008-2010, years in which market and economic conditions were changing fast and radically, our average holding period was a little greater than one year.If conditions normalize somewhat in 3 coming years, we hope to achieve a lower turnover rate and a longer holding period.We would be pleased if we can lengthen the average holding period to about two years. Economy and Market A fund manager’s views on the economy and the market color his or her stock selection and the amount of cash a fund holds.That is why I like to share my views on these topics, even though experience leads me to believe that all forecasts (including my own) should be viewed skeptically.I am modestly bullish on both the economy and the market for the remainder of 2011, and tentatively for 2012 as well. In the spring, several indicators of economic activity weakened.Unemployment, which had been going down, ticked up to 9.1% in May from 9.0% in April.Auto sales fell to an annual rate under 12 million vehicles in May, after being above a 13 million vehicle rate in February, March and April.And home prices in May hit the lowest point since March 2003, according to one major index. Economic recoveries, however, are not necessarily smooth.There were similarly scary headlines in September 2010.The economy paused, and then recovered.Some people worry that the U.S. government is out of ammunition when it comes to stimulating the economy.Perhaps it is, but I view the economic upturn since June 2009 as driven primarily by the economy’s internal forces, and not mainly by government stimulus. In my judgment, current market valuations – less than 15 times recent earnings and less than 13 times estimated 2011 earnings – are attractive.I am inclined to expect historically normal returns in 2011 and in 2012.For the 70 years through 2010, stocks (as measured by the S&P 500) have returned about 11% per year including reinvested dividends.That average gain has been achieved despite periodic recessions, bear markets, and wars. Portfolio Strategy Currently the Fund is close to fully invested.We are emphasizing moderately aggressive stock groups such as industrials, materials and energy.We are putting less emphasis on defensive groups such as utilities, telecommunications, consumer staples and health care.Only if the economy shows more signs of falling back into recession will we switch to more defensive holdings. Often, the Fund maintains a roughly equal balance among large-cap, mid-cap and small-cap stocks.At the moment we are a bit tilted toward large caps, because that is where we believe we currently can find the best bargains. In terms of country mix, the Fund as of May 31 was 63% in U.S. equities, 8% in Hong Kong, 7% in Switzerland, 6% in cash, 3% in Brazil, and 13% in all other countries (Australia, Bermuda, Canada, France, Indonesia, Israel, Malaysia, Sweden and the United Kingdom). As of May 31, our cash level was slightly above our normal level of about 4%. Portfolio Changes In the six months through May 31, 2011, the Fund made eight purchases and 13 sales.Some were new positions or complete dispositions; others were merely additions or trims to existing positions. Consumer Discretionary The Fund added to its position in Texwinca Holdings, a textile and clothing maker in China.Texwinca derives about 40% of revenue from sales within mainland China, about 38% in the U.S., and about 22% in the rest of the world. 4 Consumer Staples We sold our shares in Cal Maine Foods, the largest U.S. egg producer, because we were dissatisfied with its earnings trend.Earnings declined in fiscal 2009 and fiscal 2010, and analysts expect another decline for the fiscal year that ended in May and will be announced in July. Energy The Fund sold CNOOC Ltd., also known as China National Offshore Oil.We consider it an excellent company, but we took our gains because it seemed to us that it is now priced more as a growth stock than a value stock.We replaced it with Total, the largest integrated oil company based in France.One of Total’s attractions is a dividend yield near 6%. We trimmed our position in Oceaneering International, which specializes in undersea robots, in response to rising valuations.We trimmed our position in Transocean to adjust the balance of our energy holdings.After the Gulf of Mexico oil spill, offshore drilling stocks plunged, and we loaded up on stocks in that industry to try to take advantage of a rebound.Now we believe that the rebound has occurred, and so we have reverted to a more normal balance among our energy holdings. Finance During the six months through May, we sold three financial holdings. In April we sold our Goldman Sachs shares.Though we still regard Goldman as an excellent brokerage house and investment bank, conditions in its principal businesses are adverse.And I am troubled by the firm’s heavy use of leverage (borrowed funds).There was never any secret that Goldman and its peers used a lot of leverage, but I had hoped that Goldman would reduce its leverage after the financial crisis more rapidly than it has. In early May, we sold our stake in HCC Insurance Holdings.Revenue growth appears flat, and first-quarter earnings were sharply down. In late May, we sold our shares in Cullen Frost Bankers.This was a longstanding position, held since the Fund’s inception on December 31, 2007.In our judgment, it is now trading at about fair value.We decided to take our gains and seek another opportunity that seems undervalued to us. Health Care The Fund made no changes in its health-care holdings during the six months through May 31, 2011. Industrials We bought shares in Leucadia National, a company severely out of favor with Wall Street, partly because it does not maintain a dialogue with analysts.Leucadia’s main businesses are timber, oil, a casino on the Gulf coast, and plastics.Its largest business, timber, is suffering from the woes of the homebuilding industry.We like to buy what we consider good companies when they are in a rough patch; hopefully this description will apply to Leucadia.When purchased, the stock sold for about five times earnings. We began to accumulate the shares of Coastal Contracts, a ship builder in Malaysia.In the five years through 2010, Coastal Contracts has increased its revenue from $27 million to $210 million.We consider its profit margins and profitability excellent, yet the stock sells for only about six times earnings. Another new position is Magna International, a large Canadian auto-parts maker.We believe that auto sales are reviving in North America, and we like Magna because it has less debt than most of its competitors. 5 We sold our entire holding of NGK Spark Plug, leaving us for the time being with no positions in Japan.NGK’s sales and earnings did not bounce back from the worldwide recession as vigorously as we hoped. We sold United Tractor, an Indonesian manufacturer, because the stock had risen to the point where it is more of a growth stock than a value stock in our opinion. We added to our existing position in Freeport-McMoRan Copper & Gold and trimmed our holding of Esterline, an aerospace and defense company. Materials The Fund established a holding in Newmont Mining, the largest U.S. gold producer.We like the diversity of its holdings, with mines around the world.And we favor it over rivals because it sells for what we consider moderate valuations. We sold Innophos Holdings Inc., a chemical company, once the Fund’s gains qualified for long-term capital-gains treatment.Innophos specializes in phosphate chemicals used in food additives and flavor enhancers, pharmaceuticals, fertilizer and water treatment.We thought it was severely undervalued when we bought it in January 2010, and fairly valued when we sold it. For portfolio balance, we trimmed our position in Cliffs Natural Resources, a leading iron ore producer, but it remains one of our larger holdings. Technology We established a position in LAM Research.Lam is a leader in the “etch” segment of the semiconductor equipment industry.It makes equipment that make the microscopic grooves in semiconductor chips, into which tiny copper or gold wires are fitted. Telecommunications The Fund made no telecom trades during the period and presently has no telecom holdings. Utilities In February, we sold GenOn Energy, an independent power-generation company that came into the Fund’s portfolio through our ownership of a predecessor stock, Mirant.The Fund presently has no utility positions. Significant Price Movements The largest dollar gainer for the Fund during the six months ended May 31, 2011 was GT Solar, up 91%.Based in Merrimack, New Hampshire, the company makes furnaces used to melt and purify silicon for solar panels.More recently it has branched out to make furnaces that make artificial sapphires used in light emitting diodes (LED’s). The largest dollar loser during the six-month period was Kingsgate Consolidated, an Australian company that mines gold in Thailand and Australia.Despite a 21% loss in the period, the company continues to look attractive to us on fundamentals. Fund Profile The Fund is an all-cap value stock fund managed by Thunderstorm Mutual Funds LLC in Boston, Massachusetts.John Dorfman is the Fund’s portfolio manager, and has been so since inception.The Fund commenced operation on December 31, 2007.It is a series of Trust for Professional Managers, for which U.S. Bancorp Fund Services, LLC in Milwaukee, Wisconsin, serves as transfer agent and administrator.As of May 31, 2011, the Fund had 80 shareholder accounts and net assets of $12 million. 6 We thank each of our shareholders for being a part of our investment enterprise. Cordially, John Dorfman Portfolio Manager Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not intended to be a forecast or future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible.The Fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.Current and future holdings are subject to risk.For a complete list of the Fund’s holdings, please refer to the Schedule of Investments contained in this report. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Notes: The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Definitions: Price/book ratio:Stock price divided by a company’s book value (assets minus liabilities) per share. Price/earnings ratio: Stock price divided by the company’s earnings per share for the past 12 months. Price/sales ratio: Stock price divided by the company’s revenue per share for the past 12 months. Thunderstorm Value Fund is distributed by Quasar Distributors, LLC 7 Thunderstorm Value Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/10–5/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 8 Thunderstorm Value Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2010 - December 1, 2010 May 31, 2011 May 31, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 9 Thunderstorm Value Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. Allocation of Portfolio Holdings % of Investments Average Annual Total Returns as of May 31, 2011 Thunderstorm S&P 500 Value Fund Index One Year % % Three Years % % Since Inception (12/31/07) % )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-374-3888 or by visiting our web site, www.thunderstormvalue.com. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Continued 10 Thunderstorm Value Fund Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 11 Thunderstorm Value Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS 93.92% Administrative and Support Services 2.44% Mantech International Corp. (a) $ Ambulatory Health Care Services 2.50% Amedisys, Inc. (a) Chemical Manufacturing 8.61% Endo Pharmaceuticals Holdings, Inc. (a) Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing 19.36% Garmin Ltd. (b) GT Solar International, Inc. (a) Intel Corp. KNOW IT AB (b) Sparton Corp. (a) Western Digital Corp. (a) Construction of Buildings 1.74% Helbor Empreendimentos SA (b) Electrical Equipment, Appliance, and Component Manufacturing 2.32% Powell Industries, Inc. (a) Energy 1.20% Total SA (b) Insurance Carriers and Related Activities 2.70% Arch Capital Group Ltd. (a)(b) Machinery Manufacturing 6.84% Baldwin Technology Co. (a) Esterline Technologies Corp. (a) Lam Research Corp. (a) Management of Companies and Enterprises 4.92% Coastal Contracts Bhd (a)(b) Jardine Matheson Holdings Ltd. (b) The accompanying notes are an integral part of these financial statements. 12 Thunderstorm Value Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Merchant Wholesalers, Durable Goods 5.04% Dorman Products, Inc. (a) $ Merchant Wholesalers, Nondurable Goods 1.04% Grazziotin SA (b)(c) Mining (except Oil and Gas) 11.48% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Highland Gold Mining Ltd. (a)(b) Kingsgate Consolidated Ltd. (b) Newmont Mining Corp. Motor Vehicle and Parts Dealers 1.95% Astra International Tbk PT (b) Nonmetallic Mineral Product Manufacturing 0.52% China Advanced Construction Materials Group, Inc. (a) Support Activities for Mining 8.84% Oceaneering International Group, Inc. (a) Rowan Cos, Inc. (a) Transocean Ltd. (b) Textile Mills 3.46% Texwinca Holdings Ltd. (b) Transportation Equipment Manufacturing 7.10% Elbit Systems Ltd. (b) General Dynamics Corp. Magna International, Inc. (b) Wood Product Manufacturing 1.86% Leucadia National Corp. Total Common Stocks (Cost $8,636,092) The accompanying notes are an integral part of these financial statements. 13 Thunderstorm Value Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Principal Amount Value SHORT TERM-INVESTMENTS 6.53% Money Market Funds 6.53% AIM STIC - Liquid Assets Portfolio $ $ Total Short-Term Investments (Cost $784,126) Total Investments(Cost $9,420,218) 100.45% Liabilities in Excess of Other Assets (0.45)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The Adviser has determined this security to be illiquid. The total value of illiquid securities at May 31, 2011 was $125,400, comprising 1.04% of net assets, while the remainder of the Fund’s net assets, 98.96%, were liquid. Abbreviations: AB – Aktiebolog is the Swedish term for a stock-based corporation. PT – Perseroan Terbuka is the Indonesian term for a limited liability company. SA – Generally designates corporations in various countries, mostly those employing the civil law. The accompanying notes are an integral part of these financial statements 14 Thunderstorm Value Fund Statement of Assets and Liabilities May 31, 2011 (Unaudited) Assets Investments, at value (cost $9,420,218) $ Dividends and interest receivable Receivable from Adviser Other assets Total Assets Liabilities Payable to custodian Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss Investments ) Foreign currency translation ) Net unrealized appreciation Investments Foreign currency translation Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 15 Thunderstorm Value Fund Statement of Operations For the Six Months Ended May 31, 2011 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit and tax fees Custody fees Legal fees Federal and state registration fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $4,150 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 16 Thunderstorm Value Fund Statements of Changes in Net Assets Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 From Operations Net investment income (loss) $ $ ) Net realized gain (loss) on from: Investments Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) ) Net increase in net assets from operations From Distributions Net investment income — ) Net realized gain on investments — — Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated net investment income $ $ — The accompanying notes are an integral part of these financial statements. 17 Thunderstorm Value Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended May 31, 2011 November 30, November 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income — ) ) — From net realized gain on investments — — ) — Total distributions paid — ) ) — Net Asset Value, End of Period $ Total Return(2) % % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(3) % After waiver and expense reimbursement(3) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(3) )% )% )% )% After waiver and expense reimbursement(3) % )% % % Portfolio turnover rate(2) % The Fund commenced operations on December 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 Thunderstorm Value Fund Notes to Financial Statements May 31, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Thunderstorm Value Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund became effective and commenced operations on December 31, 2007. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Fund’s investment adviser, Thunderstorm Mutual Funds LLC (the “Adviser”) to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 19 Thunderstorm Value Fund Notes to Financial Statements (Continued) May 31, 2011 (Unaudited) The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1—
